SO ORDERED.

SIGNED this 1st day of July, 2020.




____________________________________________________________________________




             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANSAS

IN RE:

MOBILE ADDICTION, LLC,                   Case No. 19-11449
                                         Chapter 11
                    Debtor.


ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’S
  AMENDED PLAN OF REORGANIZATION DATED APRIL 8, 2020

      The Debtor Mobile Addiction, LLC (“Mobile Addiction”) appears through its

Chief Operating Officer, Bill Long, and by and through its counsel Nicholas R.

Grillot of the Hinkle Law Firm, LLC. VIP Wireless, Inc. (“VIP”) appears by and

through its counsel Thomas J. Lasater of Fleeson, Gooing, Coulson & Kitch. The

Unsecured Creditors’ Committee (“Committee”) appears by and through its attorney




             Case 19-11449    Doc# 294   Filed 07/01/20   Page 1 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 2

David Prelle Eron of Eron Law, P.A. The United States Trustee Ilene J. Lashinsky

(“US Trustee”) appears by and through her attorney Christopher T. Borniger. There

are no other appearances and none are necessary.

      Mobile Addiction filed its Amended Plan of Reorganization Dated April 8,

2020 (“Amended Plan”) on April 8, 2020. See Doc# 207. The Amended Plan was

transmitted along with the Amended Disclosure Statement to all creditors, parties in

interest, and the U.S. Trustee as directed by the Court. See Doc# 221.

      Objections to the Amended Plan were required to be filed on or before May

14, 2020. VIP and US Trustee filed the only objections to the Amended Plan. The

US Trustee’s objection to the Amended Plan will be resolved by a separate order,

which will also resolve the US Trustee’s Motion to Dismiss. VIP’s objection to the

Amended Plan was resolved before the final confirmation hearing.

      A hearing to consider Mobile Addiction’s request for final approval of the

Amended Plan was held by the Court on June 17, 2020. After considering the

Amended Plan, hearing statements by counsel, the proffer of Bill Long’s testimony

made by Mobile Addiction, and after due deliberation, the Court makes the

following findings of fact and conclusions of law and issues the following order

under 11 U.S.C. § 1129.




             Case 19-11449    Doc# 294    Filed 07/01/20   Page 2 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 3

        1.   Findings and Conclusions. The findings and conclusions set forth

herein and the record of the hearing constitute the Bankruptcy Court’s findings of

fact and conclusion of law pursuant to Fed. R. Civ. P. 52, as made applicable herein

by Fed. R. Bankr. P. 7052 and Fed. R. Bankr. P. 9014. To the extent the following

findings of fact constitute conclusions of law, they are adopted as such, and to the

extent any of the following conclusions of law constitute findings of fact, they are

adopted as such.

        2.   Notice. Any person or entity required to receive notice of the hearing

to consider confirmation of the Amended Plan has received due, proper, and

adequate notice thereof. All parties in interest have had the opportunity to appear and

to be heard at the initial confirmation hearing on the Amended Plan held on May 21,

2020 and again at final confirmation hearing on the Amended Plan held on June 17,

2020.

        3.   Bankruptcy Code and Proponent Compliance – Section 1129(a) and

Section 1129(a)(2) of the Bankruptcy Code.         The Amended Plan complies and

Mobile Addiction has complied with the applicable provisions of the Bankruptcy

Code, including, without limitation 11 U.S.C. §§ 1122, 1123, 1125, and 1126 thereof.




             Case 19-11449     Doc# 294    Filed 07/01/20   Page 3 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 4

      4.     Proposed in Good Faith – Section 1129(a)(3) of the Bankruptcy Code.

The Amended Plan has been proposed in good faith and not by any means forbidden

by law. Mobile Addiction advised counsel of its own choosing in: a) the formation

of the Amended Plan, and b) the negotiation, execution, and delivery of the Amended

Plan, and all other documents relating thereto were executed in conjunction with

Amended Plan. Therefore, the Amended Plan satisfies Section 1129(a)(3) of the

Bankruptcy Code.

      5.     Payments – Section 1129(a)(4) of the Bankruptcy Code.               Any

payments made or to be made by Mobile Addiction in connection with the Amended

Plan or other post-confirmation claims process have been and hereby are approved by

the Court as reasonable. Therefore, the Amended Plan satisfies the elements of Section

1129(a)(4) of the Bankruptcy Code.

      6.     Section 1129(a)(5) and Section 1129(a)(6) of the Bankruptcy Code.

Mobile Addiction has complied with and satisfied the requirements of Section

1129(a)(5) and Section 1129(a)(6) of the Bankruptcy Code.

      7.     Best Interest of the Creditor - Section 1129(a)(7) of the Bankruptcy

Code. With respect to each impaired class of Claims, each holder of a Claim of such

class has accepted the Amended Plan or will receive or retain under the Amended Plan




             Case 19-11449     Doc# 294    Filed 07/01/20   Page 4 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 5

on account of such Claim property of the value, as of the Effective Date, that is not

less than the amount that such holder would receive or retain if Mobile Addiction

was liquidated under Chapter 7 of the Bankruptcy Code. No holder of a secured

claim has made an election under Section 1111(b)(2) of the Bankruptcy Code.

Therefore, the Amended Plan satisfies Section 1129(a)(7) of the Bankruptcy Code.

      8.     Treatment of Priority Claims – Section 1129(a)(9) of the

Bankruptcy Code. Except to the extent that the holder of a particular claim has

agreed otherwise and assuming that such expenses are applicable to Mobile

Addiction, the Amended Plan provides, and the holders of such Claims have agreed:

      (a)    with respect to a Claim of a kind specified in Section 507(a)(2) of

the Bankruptcy Code, on the Effective Date the holder of each such Allowed Claim

will receive on account of such Allowed Claim cash equal to the amount of such

Allowed Claim; and

      (b)    with respect to Claims of a kind specified in Section 507(a)(8) of

the Bankruptcy Code, the holder of each such Allow Claim will receive on account

of such Allowed Claim either: (i) cash equal to the amount of such Allowed Claim on

or before the Effective Date, or (ii) deferred cash payments over a period not

exceeding five (5) years of a value as of the Effective Date equal to the amount of




             Case 19-11449     Doc# 294   Filed 07/01/20   Page 5 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 6

such Allowed Claim. Therefore, the Amended Plan satisfies Section 1129(a)(9) of

the Bankruptcy Code.

      9.     Opportunity to Vote; Acceptance Impaired Class – Section

1129(a)(8) and Section 1129(a)(10) of the Bankruptcy Code.             All holders of

Claims and equity interests impaired under the Amended Plan have been given

adequate opportunity to vote to accept or reject the Amended Plan. The non-insider

holders of Allowed Claims in at least one (1) impaired class have voted to accept the

Amended Plan within the requirements of Section 1126(c) of the Bankruptcy Code.

      A total of 16 ballots have been cast in the case. VIP initially cast a negative

ballot, but subsequently recast its ballot in favor of the Amended Plan as modified by

this Order. The breakdown of ballots, as set forth in the Certificate of Voting (Doc#

260) and subsequently re-cast are as follows:

      Class 1 – Not impaired and not entitled to vote.

      Class 2 – Not impaired and not entitled to vote

      Class 3 – Accepted

      Class 4 – Accepted; although no ballots were cast by Claims in this Class

      Class 5 – Accepted

      Class 6 – Accepted; although no ballots were cast by Claims in this Class




             Case 19-11449     Doc# 294    Filed 07/01/20   Page 6 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 7

      Class 7 – Accepted.

      Class 8 – Not entitled to vote.

Accordingly, all voting Classes have accepted the Amended Plan.

      11.    Feasibility – Section 1129(a)(11) of the Bankruptcy Code.

Confirmation of the Amended Plan is not likely to be followed by the liquidation or the

need for further financial reorganization of Mobile Addiction.        Therefore, the

Amended Plan satisfies Section 1129(a)(11) of the Bankruptcy Code.

      12.    Payment of Fees – Section 1129(a)(12) of the Bankruptcy Code. The

Amended Plan and the Order to be entered resolving the US Trustee’s Objection to

the Amended Plan and the US Trustee’s Motion to Dismiss provide for the

payment of all fees under 28 U.S.C. § 1930, including any US Trustee fees that

are unpaid as of the date of confirmation. Therefore, the Amended Plan satisfies

Section 1129(a)(12) of the Bankruptcy Code.

      13.    Payment of Fees – Section 1129(a)(13) of the Bankruptcy Code.

Mobile Addiction does not administer a retirement fund, and accordingly Section

1129(a)(13) of the Bankruptcy Code is inapplicable in this case.




             Case 19-11449     Doc# 294    Filed 07/01/20   Page 7 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 8

      14.    Payment of Fees – Section 1129(a)(14) of the Bankruptcy Code.

Mobile Addiction has no domestic support obligations, and accordingly Section

1129(a)(14) of the Bankruptcy Code is inapplicable in this case.

      15.    Payment of Fees – Section 1129(a)(15) of the Bankruptcy Code.

Mobile Addiction is not an individual, so this section of 1129(a) does not apply.

      16.    Payment of Fees – Section 1129(a)(16) of the Bankruptcy Code. All

transfers contemplated in the Amended Plan comply with Section 1129(a)(16) of the

Bankruptcy Code.

      17.    Cram-Down – Section 1129(b) of the Bankruptcy Code. Because the

Amended Plan was accepted by all Classes entitled to vote, Mobile Addiction is not

required to invoke the cram down provisions of the Section 1129(b).

      18.    Sections 1129(c) and 1129(d) of the Bankruptcy Code are

Inapplicable. Mobile Addiction seeks to only confirm the Amended Plan; therefore,

Mobile Addiction has compiled with Section 1129(c) of the Bankruptcy Code.

Additionally, Mobile Addiction submits and the Court finds that the principal purpose

of the Amended Plan was not the avoidance of taxes or the avoidance of the

application of Section Five Securities Act of 1933, and since no party has requested




             Case 19-11449     Doc# 294    Filed 07/01/20   Page 8 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 9

relief pursuant to Section 1129(d) of the Bankruptcy Code, this statute is

inapplicable.

      19.    Section 1129(e) is not applicable to this Case. This is not a small

business case as that term is defined in the Bankruptcy Code, so Mobile Addiction was

not required to comply with the deadlines set forth in 11 U.S.C. § 1129(e).

      20.       Good Faith and Solicitation. The solicitation of acceptances of the

Amended Plan was done in good faith.

      21.    Binding on Proponents and Holders. Mobile Addiction and all holders

of Claims in interest are bound by the Amended Plan within the meaning of 11 U.S.C.

§ 1141 of the Bankruptcy Code.

      22.    Fair and Equitable.        The Amended Plan is fair and equitable to all

parties in interest, including, without limitation, Mobile Addiction, all unsecured

creditors, and all secured creditors.

      BASED ON THE FOREGOING, THE STATEMENTS OF COUNSEL

AND THE FINDINGS OF FACT AND CONCLUSIONS OF LAW, IT IS

HEREBY ORDERED, ADJUDGED AND DECREED:

      23.    Confirmation. The Amended Plan is confirmed as modified by this

Order.




                Case 19-11449   Doc# 294    Filed 07/01/20   Page 9 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 10


      24.    Amended Plan Obligations. This Order will operate as a discharge

of Mobile Addiction from claims, obligations, or liabilities except for those Claims,

obligations, or liabilities to be paid or performed under the Amended Plan, the

documents to be executed in conjunction therewith, or from any debt that arose before

the date of such confirmation pursuant to the provisions in 11 U.S.C. § 1141(d)(1).

      25.    Binding Order. The provisions of the Amended Plan are binding on

Mobile Addiction and all creditors of Mobile Addiction, and any parties in interest,

as well as their respective heirs, successors, assigns, trustees, subsidiaries,

affiliates, officers, directors, agents, employees, representatives, attorneys,

beneficiaries, guardians, and similar officers, and any person claiming through or in

any right of any such persons. The confirmed Amended Plan binds Mobile Addiction

and any creditor, whether secured or unsecured, that is impaired under the Amended

Plan. All creditors and parties in interest are hereby enjoined from: 1) the

commencement, continuation, or issuance of employments of process of a judicial,

administrative, or other action or proceeding against Mobile Addiction; 2) the

enforcement against Mobile Addiction or against Mobile Addiction’s Property of a

judgment obtained before the commencement of the bankruptcy case; 3) any act to

obtain possession of the Property of the Estate, Property from the Estate, or to



             Case 19-11449    Doc# 294    Filed 07/01/20   Page 10 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 11


exercise control over Property of the Estate; 4) any act to create, perfect, or enforce

any lien against property of the Estate; 5) any act to create, perfect, or enforce against

Mobile Addiction’s Property any lien to the extent that such lien secures a Claim that

arose before the commencement of the Case; 6) any act to collect, assess, or recover

a Claim against Mobile Addiction that arose before the commencement of the Case;

7) the setoff of any debt owing to Mobile Addiction that arose before the

commencement of the Case. Nothing herein, however, enjoins any creditor or party

in interest from the post-confirmation enforcement of the terms and conditions of the

Amended Plan.

      26.    Acceptance of Documents. Without any manner of limiting the relief

granted pursuant to the preceding paragraph, each and every federal, state, and local

governmental agency or department or similar units are hereby directed to accept

any and all documents and instruments necessary and appropriate to consummate the

transactions contemplated by the Amended Plan, including, but without limitation

documents and instruments for recording in: (i) county recording offices or register

of deed offices necessary to transfer title to or record or continue liens and

encumbrances against real estate, and (ii) county and state offices wherein financing or




             Case 19-11449      Doc# 294    Filed 07/01/20   Page 11 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 12


termination statements under the Uniform Commercial Code are authorized to be

filed.

         27.   Jurisdiction. The Court shall retain jurisdiction over the Chapter 11 case

to the extent and the situation as provided for in the Amended Plan and in this

Order, including, the exclusive jurisdiction to resolve all controversies, suits, and

disputes that may arise in connection with the interpretation, enforcement,

consummation, implementation, or administration of the Amended Plan, the

accompanying Amended Disclosure Statement, and this Order.

         28.   Effective Reference to Amended Plan in this Order. The failure

to reference or discuss any particular provisions of the Amended Plan shall have

no effect on the validity, binding effect, and enforceability of such provision, and

each provision of the Amended Plan shall have the same validity, binding effect, and

enforceability as fully set forth in this Order; provided, however, that the amendments

herein take priority over the provisions in the Amended Plan.

         29.   Integration or Confirmation of Order Provisions. The provisions

of this Order are integrated with each other and are non-severally and mutually

dependent. This Order incorporates by reference all terms and conditions of the




               Case 19-11449    Doc# 294    Filed 07/01/20   Page 12 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 13


Amended Disclosure Statement and the Amended Plan that are not otherwise

inconsistent (except as modified herein).

      30.    Announcements Made in Court and Amendments to the Amended

Plan as Approved by the Court. Additionally, the terms of the Amended Plan are

modified as follows:

      (A)    the terms and conditions set forth in the Term Sheet attached as Exhibit

A is incorporated into this Order by reference, is made part of this Order, and is

incorporated as part of the Amended Plan. To the extent the terms set forth in Exhibit

A conflict with the terms in the Amended Plan, the terms in Exhibit A supersede and

take precedence over the terms in the Amended Plan.

      (B)    Texas Comptroller’s Class 3 and Class 5 claims – The Texas

Comptroller’s Class 3 and Class 5 Claims are modified as follows:

             1)     Notwithstanding anything else to the contrary in the Amended
Plan or Confirmation Order, these provisions will govern the treatment of the claims
of the Texas Comptroller of Public Accounts (the “Comptroller”): (1) nothing
provided in the Amended Plan or Confirmation Order shall affect or impair any
statutory or common law setoff rights of the Comptroller in accordance with 11
U.S.C. § 553; (2) nothing provided in the Amended Plan or Confirmation Order shall
affect or impair any rights of the Comptroller to pursue any non-debtor third parties
for tax debts or claims; (3) nothing provided in the Amended Plan or Confirmation
Order shall be construed to preclude the payment of interest on the Comptroller’s
administrative expense tax claims; (4) to the extent that interest is payable with
respect to any administrative expense, priority or secured tax claim of the
Comptroller, the interest rate shall be the statutory rate of interest, currently 5.75%


             Case 19-11449     Doc# 294     Filed 07/01/20   Page 13 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 14


per annum; and (5) the Comptroller is not required to file a motion or application for
payment of administrative expense claims pursuant to 11 U.S.C. § 503(b)(1)(D); the
Comptroller’s administrative expense claims are allowed upon filing, subject to
objection on substantive grounds.

              2)      The Comptroller’s Claim 34-1 is allowed in the full amount.
Mobile Addiction agrees to pay Claim 34-1 in full within sixty (60) months of the
Mobile Addiction’s bankruptcy Petition date. Payments shall be in equal monthly
installments of principal and accrued interest. The first installment is due on the
Amended Plan’s Effective Date. Claim No. 34-1 shall accrue interest at the statutory
rate of interest, currently 5.75% per annum, from the Amended Plan’s Effective Date
until paid in full. The Comptroller’s Claim 34-1 is a Secured Claim to the extent of
collateral value. The Comptroller’s Claim 34-1 is an Unsecured Priority Claim
pursuant to 11 U.S.C. §507(a)(8) to the extent of any shortfall in collateral value.

              3)      The Comptroller’s Claim No. 35-2 is allowed in the full amount.
Mobile Addiction agrees to pay Claim 35-2 in full within sixty (60) months of the
Mobile Addiction’s bankruptcy Petition date. Payments shall be in equal monthly
installments of principal and accrued interest. The first installment is due on the
Amended Plan’s Effective Date. Claim No. 35-2 shall accrue interest at the statutory
rate of interest, currently 5.75% per annum, from the Amended Plan’s Effective Date
until paid in full. The Comptroller’s Claim 35-2 is a Secured Claim to the extent of
collateral value. The Comptroller’s Claim 35-2 is an Unsecured Priority Claim
pursuant to 11 U.S.C. §507(a)(8) to the extent of any shortfall in collateral value.

              4)    A failure by Mobile Addiction or Reorganized Mobile Addiction
to make a plan payment to an agency of the State of Texas shall be an Event of
Default. If Mobile Addiction or Reorganized Mobile Addiction fails to cure an
Event of Default as to an agency of the State of Texas within ten (10) days after
service of a written notice of default, then that agency may (a) enforce the entire
amount of its claim; (b) exercise any and all rights and remedies available under
applicable non-bankruptcy law; and (c) seek such relief as may be appropriate in this
court. Mobile Addiction and/or Reorganized Mobile Addiction can receive up to
three (3) notices of default, however, the third default cannot be cured.




             Case 19-11449    Doc# 294    Filed 07/01/20   Page 14 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 15


      (C)    VIP’s Class 4 claim. Article 5.2.3 is modified to provide that Sections

7 and 11 (except that events of default shall be defined by the Term Sheet) in the

Forbearance Agreement, and the Security Agreement attached to the Forbearance

Agreement shall remain in full force and effect except as modified by the Plan and

will serve as the Security Agreement securing payment of the Replacement Note

described in Article 5.2.4. VIP’s negative ballot for its Class 4 Claim is hereby

withdrawn and substituted with an accepting ballot. VIP’s objection to the Amended

Plan is also withdrawn.

      31.    Final Order. This Order is a final order to which an appeal must be filed

and shall commence immediately upon the entry hereof. Notwithstanding Fed. R.

Bankr. P. 3020(e), this order shall be effective and enforceable immediately upon

the entry hereof.

                                         ###

SUBMITTED & APPROVED BY:

HINKLE LAW FIRM LLC
 /s/ Nicholas R. Grillot
Nicholas R. Grillot, #22054
1617 N. Waterfront Parkway, Ste. 400
Wichita, Kansas 67206-6639
(316) 660-6211 / (316) 660-6523, facsimile
ngrillot@hinklaw.com
Attorneys for Mobile Addiction, LLC


             Case 19-11449    Doc# 294    Filed 07/01/20   Page 15 of 27
In the United States Bankruptcy Court for the District of Kansas
In re: Mobile Addiction, LLC
Case No. 19-11449-11
ORDER MODIFYING AND CONFIRMING MOBILE ADDICTION, LLC’ AMENDED PLAN OF
REORGANIZATION DATED APRIL 8, 2020
Page | 16


APPROVED BY:

FLEESON, GOOING, COULSON & KITCH, L.L.C.

 /s/ Thomas J. Lasater
Thomas J. Lasater, #11440
301 N. Main, Suite 1900
Wichita, KS 67202
(316) 267-7361 / (316) 267-1754, facsimile
tlasater@fleeson.com
Attorneys for VIP Wireless, Inc.

AND

ERON LAW, P.A.

/s/ David Prelle Eron
David Prelle Eron, #23429
301 N. Main St., Suite 2000
Wichita, Kansas 67202
(316) 262-5500 / (316) 262-5559, fax
david@eronlaw.net
Attorneys for the Unsecured
Creditors’ Committee

AND

ILENE J. LASHINSKY,
UNITED STATES TRUSTEE

/s/ Christopher T. Borniger
Christopher T. Borniger, #24692
301 N. Main St., Suite 1150
Wichita, Kansas 67202
(316) 269-6216 / (316) 269-6182, fax
Christopher.T.Borniger@usdoj.gov


            Case 19-11449   Doc# 294   Filed 07/01/20   Page 16 of 27
                                EXHIBIT A


In re Mobile Addiction, LLC
Case No. 19-11449-11

             Term Sheet for Agreement on Confirmation of the Amended Plan

       The following terms memorialize the basic understanding between the Mobile Addiction,
VIP Wireless, Inc., VIP Management MA LLC, and the Unsecured Creditor’s Committee
regarding the modification to Mobile Addiction’s Amended Plan Dated April 8, 2020 to resolve
VIP Wireless’s objection to confirmation of that Amended Plan.

        1.     The parties agree that the day-to-day operations of Mobile Addiction’s Doors will
be turned back over to Mobile Addiction, including all bank accounts that are currently used in
Mobile Addiction’s operations. The turn over of the day-to-day operations to Mobile Addiction
will occur within 21 days from the entry of the order confirming the Amended Plan.

        2.      Mobile Addiction’s operating structure will be changed from a member-managed
limited-liability company to a manager-managed limited-liability company. As part of the new
structure, Russ Thomas waives any right to be indemnified by Mobile Addiction for any conduct
prior to July 31, 2019 that was not in furtherance of Mobile Addiction’s operations.

       3.     Bill Long will be named Manager and Chief Executive Officer of Mobile
Addiction. Bill Long will be in charge of all of Mobile Addiction’s day-to-day operations. Bill
Long’s salary will be commensurate with this position and will initially be set at $128,000.00
annually.

       4.     In addition to his salary, Bill Long will receive a 1/3 membership interest in the
reorganized Mobile Addiction and all references to Mobile Addiction are to the reorganized
Mobile Addiction. The membership interest in Mobile Addiction granted to Russ Thomas and
Ash Salman in Section 6.3 of the Amended Plan will be decreased to a 1/3 membership interest in
Mobile Addiction.

        5.     (a)     As of June 17, 2020 Mobile Addiction is operating under VIP Management
MA LLC’s Boost Mobile Retailer Agreement (“Retailer Agreement”). After confirmation of the
Amended Plan (“Plan Confirmation”), VIP Management agrees that Mobile Addiction will be
allowed to continue to operate under the Retailer Agreement until December 31, 2020. Provided
that Mobile Addiction is current on its payments under the Amended Plan to VIP Wireless and
provided that Mobile Addiction is in compliance with the terms and conditions of the Retailer
Agreement, Mobile Addiction’s authorization to continue to operate under the Retailer Agreement
will automatically extend for a period of 6-months or until June 30, 2021. If Mobile Addiction
remains current on its payments to VIP Wireless under the Amended Plan and continues to be in
compliance with the Retailer Agreement, Mobile Addiction’s authorization to continue to operate
under the Retailer Agreement will automatically extend for a period of 6-months or until December
31, 2021. At the end of this 6-month period, if Mobile Addiction remains current on its payments
to VIP Wireless under the Amended Plan and continues to be in compliance with the Retailer
Agreement, Mobile Addiction’s authorization to continue to operate under the Retailer Agreement



                                            Page 1 of 6

              Case 19-11449       Doc# 294       Filed 07/01/20   Page 17 of 27
will automatically extend for the remaining life of the Amended Plan so long as Mobile Addiction
is current on its payments to VIP Wireless and is in compliance with the Retailer Agreement.

                (b)     In the event Mobile Addiction is in default under the terms and conditions
of the Amended Plan or not in compliance with the requirements set forth under the Retailer
Agreement, VIP Management may, at its option, terminate its agreement to allow Mobile
Addiction to use its Retailer Agreement. Before VIP Management exercises its option to terminate
its agreement under this Section, VIP Management agrees to provide Mobile Addiction written
notice of such default under the Amended Plan or noncompliance with the Retailer Agreement and
give Mobile Addiction at least 50% or half of the period provided to VIP Management in the
Retailer Agreement to cure such noncompliance for Mobile Addiction to cure any such default or
noncompliance. For example, if the Retailer Agreement gives VIP Management 60 days to cure
any default under or noncompliance with the Retailer Agreement, Mobile Addiction’s period of
time to cure any such default or noncompliance would be 30 days. If the cure period provided to
VIP Management in the Retailer Agreement is an odd number, Mobile Addiction will be given the
larger number of days to cure any such default or noncompliance. For example, if the Retailer
Agreement grants VIP Management 45 days to cure any such default or noncompliance under the
Retailer Agreement, Mobile Addiction’s cure period under this Section would be 23 days.

                (c)      In the event Sprint/Boost terminates the Retailer Agreement used by Mobile
Addiction and Mobile Addiction is unable to operate as an authorized Sprint/Boost retailer and
Mobile Addiction is in payment default under the terms of the confirmed Amended Plan, Mobile
Addiction shall commence and complete an orderly liquidation of all of its doors and other assets
with a right of first refusal of VIP Wireless based on its credit bid rights as a secured creditor up
to the amounts then due VIP Wireless and allocated to the doors at the amounts designated in the
spreadsheet referenced in Section 7(a). To the extent the amount due VIP Wireless exceeds the
total value allocated to the doors on the spreadsheet, the VIP Wireless credit bid may be increased
for each door on a prorate basis.

        6.     Paragraphs 8.a, 8.b, 8.d, 8.e, 8.f, 8.g and 8.h of the Third Agreed Order Modifying
and Extending Final Cash Collateral Order (Doc. No. 276, the “Amended Cash Collateral Order”))
shall be incorporated into the Amended Plan, except that Paragraph 8.d shall be modified to state,
“Beginning on the date of the entry of an order confirming the Amended Plan and concluding 8
weeks thereafter, ….” For all periods during which Mobile Addiction is operating using the
Retailer Agreement, paragraphs 8.b and 8.c of the Amended Cash Collateral Order shall remain
binding on VIP, so long as Mobile Addiction is not in default of Paragraphs 8.d, 8.e, 8.f, and 8.g
or under the provisions of the Amended Plan.

       7.     In the event of default of the terms set forth herein, VIP Wireless shall have the
following remedies:

       (a) All remedies set forth in the Amended Plan, Cash Collateral Orders, Forbearance
       Agreement executed on February 18, 2019 as modified by the Amended Plan, Replacement
       Note modifying the payment terms of the Forbearance Agreement and any PPP Agreement
       between the parties; and



                                            Page 2 of 6

               Case 19-11449        Doc# 294      Filed 07/01/20     Page 18 of 27
       (b) Upon a default based on a failure to pay amounts due VIP Wireless for products and
       services provided by VIP Wireless to Mobile Addiction pursuant to this Term Sheet or the
       Third Extension of the Final Cash Collateral Order after confirmation and provided that
       Mobile Addiction fails to cure such default within three days after such amounts became
       due, Mobile Addiction shall upon the written request of VIP Wireless sell, transfer and
       assign to VIP Wireless or its assignee one or more of Mobile Addiction’s Doors located
       within a particular geographical market whose agreed value equals or exceeds the amount
       of the payment default for credit to cure the default. It is understood that VIP Wireless and
       Mobile Addiction shall use their best efforts to transfer Doors in geographical groups that
       will maximize value and reduce overhead. In the event of a PayGo payment default, there
       shall be no cure period other than the time period to “true up” the PayGo balance except
       that the provisions of Paragraph 8(e) of the Amended Cash Collateral Order will apply to
       any deficiencies Mobile Addiction owes VIP Wireless after the “true up” of the PayGo
       Balance and any deficiency Mobile Addiction owes VIP Wireless consistent with that
       Paragraph will not constitute a payment default under this Section. The remedy provided
       for in this subsection is exercisable only at the option of VIP Wireless. A spreadsheet with
       the agreed value for each Door and the agreed order the Doors are to be sold, transferred
       and assigned pursuant to this subsection is attached to the original copy of this Term Sheet,
       but is not attached to the Term Sheet attached to the Confirmation Order filed with the
       Bankruptcy Court. Doors that have been permanently closed shall be removed from the
       spreadsheet upon closure. Any extension of time or failure to enforce or utilize this remedy
       shall not be considered a waiver of this remedy for a subsequent payment default.

       (c)     Upon a default based on a failure to pay the amount due VIP Wireless under Article
       V, Section 5.2 of the Amended Plan and provided that Mobile Addiction fails to cure such
       default within 10 days after such amount became due, Mobile Addiction shall upon the
       written request of VIP Wireless sell, transfer and assign to VIP Wireless or its assignee one
       or more of Mobile Addiction’s Doors consistent with the terms set forth in Section 7(b) of
       this Term Sheet. The cure period set forth herein shall be eliminated in the event of
       payment defaults in three consecutive months.

        8.      After Plan Confirmation, Mobile Addiction will attempt to obtain a retailer
agreement with Boost Mobile in its own name. The terms of the Order Granting Motion to Vacate
Order Approving Mobile Addiction, LLC’s Management Contract with VIP Management MA
LLC (Doc. No. 235) shall remain binding on the parties regarding such efforts, but the inability to
obtain such a retailer agreement shall not render any of the remaining terms contained herein
invalid or ineffective.

        9.      Russ Thomas will receive no monthly draw during the first twelve months
following Plan Confirmation, a monthly draw of $1,500 commencing in the thirteenth month
following Plan Confirmation and continuing until VIP’s Class 4 Claim in the Amended Plan has
been reduced by 50%, then increasing to $3,000 for the following twenty-four months, and then
increasing to $4,000 through the remaining term of the Amended Plan. In exchange for providing
advice and consultation to Bill Long and visiting doors in Ohio and Pennsylvania, Ash Salman
will receive a monthly draw of $1,500 for the first six months following Plan Confirmation, $2,000
for the next six months, $2,500 for the next six months, and $3,000 thereafter. Russ and Ash’s

                                           Page 3 of 6

               Case 19-11449       Doc# 294      Filed 07/01/20     Page 19 of 27
draw will be contingent upon Mobile Addiction being current on its monthly payments under the
confirmed Amended Plan. Any changes to such distributions to the Members generally will be
made in the discretion of the Board, subject to the following limitations: a) other than as set forth
herein, no distributions shall be made for two years following Plan Confirmation, b) no
distributions shall be made at any time when Mobile Addiction is not current on all of its
obligations under the Amended Plan, c) no distributions shall be made if such distributions would
pose a significant risk to Mobile Addiction’s ability to remain current on all of its liabilities, d)
VIP’s Class 4 Claim in the Amended Plan has been reduced by 50%, and e) no distributions shall
be made in any manner that would violate applicable state law or the Operating Agreement.

        10.      During the two years following Plan Confirmation, other than the draws set forth
above to Russ and Ash, no other distributions will be made to the members of Mobile Addiction
except to the extent such distributions are necessary to pay the income taxes due on income
attributable to the members by virtue of their membership interest, but only to the extent that such
attributed income exceeds the amount of the draws actually received by the member.

        11.      Prior to receiving any distribution from Mobile Addiction to cover income taxes as
set forth in Section 10 above arising from phantom income attributable to members, all current
and future Mobile Addiction income shall be allocated to Russ until all net operating losses of
prior years, if any, have been exhausted. Prior years’ net operating losses shall be calculated by
Mobile Addiction’s 1065 or Schedule C accumulated since the formation of Mobile Addiction.

       12.      A board of directors will be created for Mobile Addiction (“Board”). The Board
will consist of 4 members. Each member of Mobile Addiction will be a member on the Board.
VIP Wireless will also be entitled to name one member of the Board. The Board shall operate as
follows:

           a. Operating Agreement. The new operating agreement shall include when and how
              board meetings will be called and conducted and other related board governance
              matters. The provisions of this Term Sheet shall control and supersede any
              conflicting provision of the operating agreement. The common law duties of care
              and loyalty shall apply to the members of the Board. The inability of the members
              to reach a mutually acceptable operating agreement shall not render anything in this
              Term Sheet or the Plan Confirmation Order ineffective.
           b. The VIP Wireless Board member will be entitled to 3 votes. All other Board
              members will be entitled to 1 vote each.
           c. So long as VIP Wireless remains on the Board, Russ Thomas shall be represented
              by his elected proxy, for his Board position. Tim Hodge will serve as Russ Thomas’
              proxy for his Board position for the first 18 months after confirmation of the
              Amended Plan.
           d. Subject to the other terms contained herein, the Board shall have the exclusive right
              to make decisions regarding the termination, hiring, and compensation of the
              Manager and/or Chief Executive Officer, the sale or transfer of any Mobile
              Addiction “door” (with the exception of any sale or transfer of a “door” or “doors”
              made pursuant to VIP Wireless’ remedies set forth in paragraph 7 above), changes
              to the membership of the Board provided hereunder, changing the DDP provider,

                                            Page 4 of 6

               Case 19-11449        Doc# 294      Filed 07/01/20     Page 20 of 27
              changing the wireless carrier from Boost Mobile to a different wireless carrier, and
              overriding any decisions of the Manager on significant matters (including but not
              limited to sales, acquisitions, or financing outside of the ordinary course of business
              and cumulatively valued at more than $50,000 within any 12 month period, the
              annual budget, the filing of a petition under Title XI, and termination, hiring, and
              compensation of other executive officers).
           e. In all matters, decisions by the Board shall be made only with a 70% majority vote,
              except regarding a) the termination of the Manager and/or Chief Executive Officer,
              b) changes to the membership of the Board, or c) modification to the terms set forth
              herein, all of which shall only be made with a unanimous vote; and any decision to
              increase member distributions shall require a simple majority vote. In any vote
              concerning the termination, hiring, and compensation of the Manager and/or Chief
              Executive Officer, the applicable Manager and/or Chief Executive Officer shall not
              be permitted to vote.

       13.     VIP Wireless’ membership on the Board will terminate either a) upon its
resignation from the Board, or b) once all of the payments to VIP are made under the Amended
Plan.

        14.     VIP Wireless agrees to withdraw its objection to the Amended Plan and recast its
ballot in favor of the Amended Plan.


                                     [intentionally left blank]




                                            Page 5 of 6

              Case 19-11449        Doc# 294      Filed 07/01/20      Page 21 of 27
       The undersigned agree that the above terms reflect their agreement in principal for the
confirmation of the Amended Plan.


       Mobile Addiction, LLC


       By:
       Title:

       VIP Wireless, Inc.


       By:
       Title:

       VIP Management MA LLC


       By:
       Title:


       Unsecured Creditors Committee


       By:
       Title:



       Charles R. Thomas



       Ashraf Salman



       Bill Long




                                         Page 6 of 6

                Case 19-11449    Doc# 294     Filed 07/01/20    Page 22 of 27
Case 19-11449   Doc# 294   Filed 07/01/20   Page 23 of 27
Case 19-11449   Doc# 294   Filed 07/01/20   Page 24 of 27
Case 19-11449   Doc# 294   Filed 07/01/20   Page 25 of 27
Case 19-11449   Doc# 294   Filed 07/01/20   Page 26 of 27
Case 19-11449   Doc# 294   Filed 07/01/20   Page 27 of 27
